Citation Nr: 0813435	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence as been received to reopen 
a claim for service connection for the residuals of an injury 
of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.  He also had additional service with the Texas 
National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in July 2007.  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2008.  

The issue of entitlement to service connection for the 
residuals of an injury of the right knee on a de novo basis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the residuals of an injury of the 
right knee was denied by the RO in July 1992, September 1992, 
and April 1995 rating actions.  The veteran was notified of 
these actions and of his appellate rights, but failed to file 
a timely appeal.

2.  Since the April 1995 decision denying service connection 
for the residuals of a right knee injury, the additional 
evidence, not previously considered, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

The additional evidence submitted subsequent to the April 
1995 decision of the RO, which denied service connection for 
the residuals of an injury of the right knee is new and 
material; thus, the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the June 2003 letter 
provides sufficient notice as to what is needed in terms of 
new and material evidence so as to satisfy the notice 
provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications to satisfy these requirements.  

Service connection for the residuals of an injury of the 
right knee was previously denied by the RO in a July 1992 
rating decision.  The veteran did not appeal this 
determination.  In September 1992 and April 1995 service 
connection was again denied by the RO.  In such cases, it 
must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The last decision is to be 
finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  The 
veteran's current application to reopen his claim was 
received by VA in May 2003.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior denials of 
service connection for the residuals of an injury of the 
right knee included the service treatment records that showed 
that the veteran had sustained an injury of the right knee 
during service, but that clinical evaluation at the time of 
examination for separation from active duty was normal.  In 
addition, in a July 1992 statement, received by VA in August 
1992, the veteran's private physician indicated that the 
veteran had tripped and fallen on the right knee in May 1992 
which had resulted in right knee sprain and contusion.  At 
that time, the veteran's history of right knee sprain during 
service was reported for clinical purposes.  An X-ray study 
conducted by VA in November 1994 showed mild degenerative 
joint disease of the right knee.  

Evidence received subsequent to the April 1995 decision of 
the RO that denied service connection for the residuals of a 
right knee injury includes VA outpatient treatment records 
that include MRI studies showing impressions of right knee 
joint effusion and chondromalacia involving the 
patellofemoral joint, a statement from a man who served with 
the veteran who recalls the veteran having injured his right 
knee during service, and testimony before the undersigned at 
a hearing in March 2008.  At that time, the veteran and his 
witness stated that the veteran had had complaints of knee 
pain since his initial injury during service in 1975.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the veteran's sworn testimony 
constitutes new and material evidence such that the claim may 
be reopened.  In this regard, it is noted that in a veteran's 
claim for benefits, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when 
either a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous 
medical diagnosis; or where lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  
As such, the application to reopen the claim for service 
connection for the residuals of a right knee injury is 
granted.  


ORDER

New and material evidence having been submitted, an 
application to reopen a claim for service connection for the 
residuals of a right knee injury is granted.  


REMAND

Having decided that the claim is reopened, as noted, it must 
be now reviewed on a de novo basis.  Review of the record 
shows that the veteran sustained an injury of the right knee 
while on active duty and has a current right knee disorder.  
There has not, as yet been a VA compensation examination to 
ascertain whether there may be a relationship between the in-
service injury and the current disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an orthopedic 
examination to ascertain the current 
nature and extent of any right knee 
disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the current right knee disorder is related 
to the injury the veteran sustained while 
on active duty in 1975. The role played by 
the May 1992 injury also should be 
discussed. The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


